PER CURIAM.
Appellant seeks reversal of his conviction of first degree murder entered pursuant to a jury verdict. The victim was appellant’s former wife. Death resulted when appellant shot her four times with his .38 caliber pistol.
Appellant had a history of alcoholism and alcoholic blackouts. His primary point raised on appeal is that the evidence was insufficient to prove that appellant was capable of forming the requisite intent or premeditated design to commit the murder with which he was charged. Our review of the transcript of testimony convinces us that although there was conflict in the evidence adduced on this question, that conflict was resolved by the jury against appellant. It is well settled that this court is without authority to substitute its judgment for that of a jury on conflicting questions of fact. See Sealey v. State, 46 So.2d 894 (Fla.1950).
Accordingly, the judgment reviewed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.